REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment [RCE] filed on 5/24/2022.  The amendments to independent claims 1, 10, and 19, have been reviewed, and moreover, have been found to overcome not only the pending rejections, but also the prior art discussed during the interview held on April 14, 2022 [US 2004/0082937 and US 2011/0009817].  
In relation to the patentability of amended claim 1, the prior art of record does not disclose or suggest, inter alia, the limitation “wherein the method further comprises using the processor to: operate the drive to deliver the liquid drug from the first reservoir to the first outlet port; determine the amount of the drug in the first reservoir currently available to the user; compare the determined amount with the threshold criterion; and in response to the comparison, when the determined amount is lower than or equal to the threshold criterion, operate the drive to deliver the liquid drug from the second reservoir to the second outlet port, the threshold criterion specifying a residual availability of the drug provided in the first reservoir.”  
In relation to the patentability of claim 10, the prior art of record does not disclose or suggest, inter alia, the limitation “wherein the first and second reservoirs are configured to deliver the same liquid drug and wherein the processor is further configured to: operate the drive to deliver the liquid drug from the first reservoir to the first outlet port; determine the amount of the drug in the first reservoir currently available to the user; compare the determined amount with the threshold criterion; and in response to the comparison, when the determined amount is lower than or equal to the threshold criterion, operate the drive to deliver the liquid drug from the second reservoir to the second outlet port, the threshold criterion specifying a residual availability of the drug provided in the first reservoir.”  
Finally, in relation to the patentability of claim 19, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) analyzing by the transfer station a liquid drug contained in a supply container  to analyze at least one of a physical or chemical property of the first and/or second liquid drug to thereby determine the type of liquid drug retained in the supply container; (2) transferring the liquid drug from the supply container to a first reservoir of the drug delivery device; (3) providing an identifier for the first reservoir, the identifier specifying the type of liquid drug retained in the supply container, (4) using the drug delivery device to determine the type of liquid drug retained in the first reservoir; and in accordance with a drug dosing scheme, (5) using a processor of the drug delivery device to: (i) receive the information from the sensor and thereby determine the type of liquid drug retained in the first reservoir and/or the second reservoir, and (ii) use the drug dosing scheme and the determined type of liquid drug to operate the drive.  Accordingly, claims 1-5, 7-13, and 16-22 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783